As filed with the Securities Exchange Commission on January 7, 2011 Registration No. 333- U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PACIFIC ETHANOL, INC. (Exact name of registrant as specified in its charter) Delaware 41-2170618 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code No.) (I.R.S. Employer Identification No.) 400 Capitol Mall, Suite 2060, Sacramento, California 95814 (916) 403-2123 (Address and telephone number of principal executive offices and principal place of business) Neil Koehler President and Chief Executive Officer Pacific Ethanol, Inc. 400 Capitol Mall, Suite 2060 Sacramento, California 95814 (916) 403-2123 (Name, address and telephone number of agent for service) Copies of all correspondence to: Larry A. Cerutti, Esq. Rushika Kumararatne, Esq. Rutan & Tucker, LLP 611 Anton Boulevard, 14th Floor Costa Mesa, California92626 (714) 641-5100 / (714) 546-9035 (fax) Approximate date of proposed sale to the public: From time to time after this registration becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. S If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If the delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. £ Large accelerated filer £Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company)Smaller reporting company S Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Share (4) Proposed Maximum Aggregate Offering Price (4) Amount of Registration Fee (5) Common stock, $0.001 par value Shares of common stock issuable as interest payments on the senior convertible notes Total number of shares of common stock to be registered 27,778,960 shares of common stock are being registered hereunder.These shares of common stock may be issued upon conversion of the senior secured convertible notes, or Notes, or otherwise pursuant to the terms of the Notes.In accordance with Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), the Registrant is also registering hereunder an indeterminate number of shares of common stock that may be issued and resold resulting from stock splits, stock dividends or similar transactions.The Registrant will not rely on Rule 416 to cover additional securities resulting from any adjustment provision contained in the Notes, including participation rights and dilutive issuances. Represents 24,445,485 shares of common stock issuable upon conversion of the Notes that are being registered hereunder. Represents 3,333,475 shares of common stock issuable pursuant to the Notes as interest in lieu of cash payments that are being registered hereunder. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act based upon the price of $0.97, which was the average of the high and low prices for the Registrant’s common stock on The NASDAQ Capital Market on January 7, 2011. Computed in accordance with Section 6(b) of the Securities Act. A registration fee in the aggregate amount of $6,573 was paid with the initial filing of Pacific Ethanol, Inc.’s Registration Statement on Form S-1 on October 26, 2010, File No. 333-170150, which filing fee will be offset against the filing fee due in accordance with Rule 457(p) of the Securities Act. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement becomes effective on such date as the Commission, acting under Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The selling security holders will not sell these securities until after the registration statement filed with the Securities and Exchange Commission is declared effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JANUARY 7, 2011 PROSPECTUS 27,778,960 Shares PACIFIC ETHANOL, INC. Common Stock This is a public offering of 27,778,960 shares of our common stock, including 24,445,485 shares of common stock issuable upon conversion of senior secured convertible notes, or Notes, and 3,333,475 shares of common stock otherwise issuable according to the terms of the Notes (i.e., a portion of the shares of common stock that may be issued as interest in lieu of cash payments).All shares of common stock are being offered by the selling security holders identified in this prospectus.It is anticipated that the selling security holders will sell these shares of common stock from time to time in one or more transactions, in negotiated transactions or otherwise, at prevailing market prices or at prices otherwise negotiated.We will not receive any proceeds from the sale of the shares of common stock. Our common stock is currently traded on The NASDAQ Capital Market under the symbol “PEIX.”The last reported price of our common stock on The NASDAQ Capital Market on January 7, 2011, was $0.86 per share. Our principal offices are located at 400 Capitol Mall, Suite 2060, Sacramento, California 95814 and our telephone number is (916) 403-2123. Investing in our shares of common stock involves substantial risks.See “Risk Factors” beginning on page 14 of this prospectus for factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2011. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 3 RISK FACTORS 14 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 28 USE OF PROCEEDS 28 DIVIDEND POLICY 28 PRICE RANGE OF COMMON STOCK 29 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 31 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 39 BUSINESS 63 MANAGEMENT 80 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS PRINCIPAL STOCKHOLDERS SELLING SECURITY HOLDERS PLAN OF DISTRIBUTION DESCRIPTION OF NOTE AND WARRANT FINANCING DESCRIPTION OF CAPITAL STOCK LEGAL MATTERS EXPERTS WHERE YOU CAN FIND MORE INFORMATION INDEX TO FINANCIAL STATEMENTS F-1 i PROSPECTUS SUMMARY To fully understand this offering and its consequences to you, you should read the following summary along with the more detailed information and our financial statements and the notes to our financial statements appearing elsewhere in this prospectus.In this prospectus, the words “we,” “us,” “our” and similar terms refer to Pacific Ethanol, Inc., a Delaware corporation, unless the context provides otherwise. Our Company Overview We are the leading marketer and producer of low carbon renewable fuels in the Western United States. Since our inception in 2005, we have conducted ethanol marketing operations through our subsidiary Kinergy Marketing, LLC, or Kinergy, through which we market and sell ethanol produced by third parties.In 2006, we began constructing the first of our four then wholly-owned ethanol production facilities, or Pacific Ethanol Plants, and were continuously engaged in plant construction until the fourth facility was completed in 2008.We funded, and until recently directly operated, the Pacific Ethanol Plants through a subsidiary holding company and four other indirect subsidiaries, or Plant Owners. In late 2008 and early 2009, we idled production at three of the Pacific Ethanol Plants due to adverse market conditions and lack of adequate working capital.Adverse market conditions and our financial constraints continued, resulting in an inability to meet our debt service requirements, and in May 2009, our subsidiary holding company and the Plant Owners, collectively referred to as the Bankrupt Debtors, each commenced a case by filing voluntary petitions for relief under chapter 11 of Title 11 of the United States Code, or Bankruptcy Code, in the United States Bankruptcy Court for the District of Delaware, or Bankruptcy Court. On March 26, 2010, the Bankrupt Debtors filed a joint plan of reorganization with the Bankruptcy Court, which was structured in cooperation with some of the Bankrupt Debtors’ secured lenders.On June 29, 2010, referred to as the Effective Date, the Bankrupt Debtors declared effective their amended joint plan of reorganization, or the Plan, and emerged from bankruptcy.Under the Plan, on the Effective Date, all of the ownership interests in the Bankrupt Debtors were transferred to a newly-formed holding company, New PE Holdco, LLC, or New PE Holdco, wholly-owned as of that date by some of the prepetition lenders and new lenders ofthe Bankrupt Debtors.As a result, the Pacific Ethanol Plants are now wholly-owned by New PE Holdco. We currently manage the production of ethanol at the Pacific Ethanol Plants under the terms of an asset management agreement with the Bankrupt Debtors, all of which are now subsidiaries of New PE Holdco.We also market ethanol and its co-products, including wet distillers grain, or WDG, produced by the Pacific Ethanol Plants under the terms of separate marketing agreements with the Plant Owners whose facilities are operational.We also market ethanol and its co-products to other third parties, and provide transportation, storage and delivery of ethanol through third-party service providers in the Western United States, primarily in California, Nevada, Arizona, Oregon, Colorado, Idaho and Washington. As of the date of this prospectus, three of the Pacific Ethanol Plants are operational.If market conditions continue to improve, the remaining facility may resume operations as early as the first quarter of 2011, subject to the approval of New PE Holdco. 3 We have extensive customer relationships throughout the Western United States and extensive supplier relationships throughout the Western and Midwestern United States.Our customers are integrated oil companies and gasoline marketers who blend ethanol into gasoline. We supply ethanol to our customers either from the Pacific Ethanol Plants located within the regions we serve, or with ethanol procured in bulk from other producers. In some cases, we have marketing agreements with ethanol producers to market all of the output of their facilities. Additionally, we have customers who purchase our co-products for animal feed and other uses. Recent Developments On October 6, 2010, we raised $35 million through the issuance of $35 million in principal amount of senior convertible notes, or Initial Notes, and warrants to purchase an aggregate of 20,588,235 shares of our common stock, or Initial Warrants.See “Description of Note and Warrant Financing.” On that same date we sold our 42% interest in Front Range Energy, LLC, or Front Range, for $18.5 million in cash, paid off our outstanding indebtedness to Lyles United, LLC and Lyles Mechanical Co., or collectively, Lyles, in the aggregate amount of approximately $17.0 million and purchased a 20% ownership interest in New PE Holdco for an aggregate purchase price of $23.3 million, which ownership interest is the largest of all members of New PE Holdco. On January 7, 2011, we issued $35 million in principal amount of senior convertible notes, or Notes, in exchange for the Initial Notes and warrants to purchase an aggregate of 20,588,235 shares of our common stock, or Warrants, in exchange for the Initial Warrants.Except as described on page 127 of this prospectus, the Notes and the Warrants are identical in all material respects to the Initial Notes and the Initial Warrants, respectively.See “Description of Note and Warrant Financing.” Business Strategy Our primary goal is to maintain and advance our position as the leading marketer and producer of low carbon renewable fuels in the Western United States. We view the key elements of our business and growth strategy to achieve this objective in short- and long-term perspectives, which include: Short-Term Strategy · expand ethanol production and marketing revenues, ethanol markets and distribution infrastructure; · continue operating the Pacific Ethanol Plants; and · focus on cost efficiencies. Long-Term Strategy · increase our ownership interest in New PE Holdco; · explore new technologies and renewable fuels; and · evaluate and pursue acquisition opportunities. 4 Competitive Strengths We believe that our competitive strengths include the following: · our customer and supplier relationships; · our extensive ethanol distribution network; · our operational expertise; · the strategic locations of the Pacific Ethanol Plants; · our ability to produce ethanol in California; · our use of the latest production technologies; and · our experienced management. We believe that these advantages will allow us to capture an increasing share of the total market for ethanol and its co-products. Corporate Information We are a Delaware corporation that was incorporated in February 2005.In March 2005, we completed a transaction, or Share Exchange Transaction, with the shareholders of Pacific Ethanol, Inc., a California corporation, or PEI California, and the holders of the membership interests of each of Kinergy and ReEnergy, LLC, or ReEnergy. Upon completion of the Share Exchange Transaction, we acquired all of the issued and outstanding shares of capital stock of PEI California and all of the outstanding membership interests of each of Kinergy and ReEnergy. Immediately prior to the consummation of the Share Exchange Transaction, our predecessor, Accessity Corp., a New York corporation, or Accessity, reincorporated in the State of Delaware under the name Pacific Ethanol, Inc. Our principal executive offices are located at 400 Capitol Mall, Suite 2060, Sacramento, California 95814.Our telephone number is (916) 403-2123 and our Internet website is www.pacificethanol.net.The content of our Internet website does not constitute a part of this prospectus. Information in this Prospectus You should rely only on the information contained in this prospectus in connection with this offering.We have not authorized anyone to provide you with information that is different.The selling security holders are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. 5 The Offering Common stock offered by the selling security holders Common stock outstanding prior to this offering Common stock to be outstanding after this offering The NASDAQ Capital Market symbol PEIX Use of Proceeds We will not receive any of the proceeds from the sale of the shares of common stock being offered under this prospectus. See “Use of Proceeds.” Risk Factors There are many risks related to our business, this offering and ownership of our common stock that you should consider before you decide to buy our common stock in this offering.You should read the “Risk Factors” sectionbeginning on page 14, as well as other cautionary statements throughout this prospectus, before investing in shares of our common stock. The 27,778,960 shares issuable upon conversion of the Notes or otherwise under the terms of the Notes. Represents 91,627,012 shares of common stock currently outstanding plus 27,778,960 shares of common stock being offered by the selling security holders under this prospectus. 6 The number of shares of common stock that will be outstanding upon the completion of this offering is based on the 91,627,012 shares outstanding as of January 7, 2011, and excludes the following: · 1,004,654 shares of common stock reserved for issuance under our 2006 Stock Incentive Plan, or 2006 Plan; · 80,000 shares of common stock reserved for issuance under our 2004 Stock Option Plan, or 2004 Plan, of which options to purchase 80,000 shares were outstanding as of that date, at a weighted average exercise price of $8.26 per share; · 6,519,228 shares of common stock reserved for issuance under warrants to purchase common stock outstanding as of that date, other than the Warrants held by the selling security holders, at a weighted average exercise price of $7.05 per share; · 7,346,266 shares of common stock reserved for issuance upon conversion of our Series B Cumulative Convertible Preferred Stock, or Series B Preferred Stock; and · any additional shares of common stock we may issue from time to time after that date. 7 Summary Unaudited Condensed Consolidated Pro Forma Financial Information The following unaudited condensed consolidated pro forma financial information presents our balance sheet as of September 30, 2010 and the statements of operations for the year ended December31, 2009 and for the nine months ended September30, 2010. The pro forma statement of operations for the year ended December31, 2009 is based on our audited consolidated statement of operations for the year ended December31, 2009, and the unaudited balance sheet as of September 30, 2010 and the statement of operations for the nine months ended September 30, 2010 are based on our unaudited balance sheet and statement of operations and other costs related to the transactions described below. The pro forma statements of operations give effect to the transactions as if each of the transactions occurred on January1, 2009. The pro forma balance sheet gives effect to the transactions as if each of the transactions occurred on September 30, 2010. The unaudited pro forma condensed combined financial statements should be read in conjunction with our historical audited financial statements and the unaudited interim financial information appearing elsewhere in this prospectus. On October 6, 2010, we raised $35.0 million through the issuance of $35.0 million in principal amount of Initial Notes and Initial Warrants to purchase an aggregate of 20,588,235 shares of our common stock. On that same date we sold our 42% interest in Front Range for $18.5 million in cash, paid off our outstanding indebtedness to Lyles in the aggregate amount of approximately $17 million and purchased a 20% ownership interest in New PE Holdco for an aggregate purchase price of $23.3 million. On January 7, 2011, we issued $35 million in principal amount of Notes, in exchange for the Initial Notes and Warrants to purchase an aggregate of 20,588,235 shares of our common stock in exchange for the Initial Warrants.Except as described on page 127 of this prospectus, the Notes and the Warrants are identical in all material respects to the Initial Notes and the Initial Warrants, respectively.See “Description of Note and Warrant Financing.” For purposes of the unaudited pro forma condensed combined financial information, we have made a preliminary allocation of the estimated purchase price of our 20% interest in New PE Holdco to the assets acquired and liabilities assumed based on estimates of their fair value.Prior to our acquisition of our interest in New PE Holdco, and for the periods presented in the historical financial statements, we indirectly owned 100% of the assets and liabilities of the entities that were transferred to New PE Holdco on the Effective Date. Therefore, the estimates of the assets, liabilities and their subsequent allocations were derived from prior estimates made by management. Final estimates of these are dependent upon valuations and other analyses which could not be completed prior to the completion of the transactions described above. These final allocations may differ materially from the preliminary allocations used in these unaudited pro forma condensed consolidated financial statements and these differences may result in material changes in the pro forma information contained in this prospectus. 8 The Notes and Warrants have features that we believe would require us to bifurcate the Notes from the fair value of the liabilities attributed to the Warrants and the conversion features of the Notes, separately.Estimated valuations of these components could not be completed prior to the completion of the transactions. The result of the allocation will result in a debt discount. Therefore, amortization of the debt discount is excluded from the pro forma results for the year ended December 31, 2009 and for the nine months ended September 30, 2010. In addition, liabilities recorded relating to the Warrants and the conversion features of the Notes would be marked to market at each reporting period. The pro forma results do not include these mark to market adjustments. We also consolidated the results of Front Range for the year ended December 31, 2009 within the historical amounts, with us deconsolidating these amounts on January 1, 2010, resulting in accounting for Front Range under the equity method for the nine months ended September 30, 2010. The unaudited pro forma condensed consolidated financial information has been prepared for illustrative purposes only and is not necessarily indicative of the consolidated financial position at any future date or consolidated results of operations in future periods or the results that actually would have been realized had these transactions during the specified periods presented. The pro forma adjustments are based on the preliminary information available as of the date of this prospectus. The unaudited pro forma consolidated combined financial information does not give effect to any potential cost savings or other operating efficiencies that could result from the transactions described above, had they occurred on January 1, 2009. Any reference in the following tables and notes to PEH and PEI means New PE Holdco and Pacific Ethanol, respectively. 9 PACIFIC ETHANOL, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet As of September 30, 2010 (in thousands) ASSETS Historical Amounts Pro Forma Adjustments Pro Forma Amounts (1) Current Assets: Cash and cash equivalents $ $ $ Accounts receivable, net — Inventories Investment in Front Range ) — Other current assets Total current assets Property and equipment, net Other Assets: Intangible assets — Other assets Total other assets Total Assets $ $ $ (1)For an explanation of the pro forma adjustments see Notes to Unaudited Pro Forma Financial Information beginning on page 37 of this prospectus. 10 PACIFIC ETHANOL, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet (Continued) As of September 30, 2010 (in thousands) LIABILITIES AND STOCKHOLDERS’ EQUITY Historical Amounts Pro Forma Adjustments Pro Forma Amounts (1) Current Liabilities: Accounts payable, trade $ $ ) $ Accrued liabilities Other liabilities - related parties ) Current portion of long-term debt ) Total current liabilities ) Senior convertible notes — PEH term debt — PEH working capital line of credit — Kinergy working capital line of credit — Other liabilities 98 Total Liabilities Stockholders’ Equity: Pacific Ethanol, Inc. Stockholders’ Equity: Preferred stock 2 — 2 Common stock 83 — 83 Additional paid-in capital — Accumulated deficit ) — ) Total PEI equity — Noncontrolling interest equity — Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ (1)For an explanation of the pro forma adjustments see Notes to Unaudited Pro Forma Financial Information beginning on page 37 of this prospectus. 11 PACIFIC ETHANOL, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations Year ended December 31, 2009 (in thousands, except per share data) Historical Amounts Pro Forma Adjustments Pro Forma Amounts (1) Net sales $ $ ) $ Cost of goods sold ) ) Gross loss ) ) Selling, general and administrative expenses ) Asset impairments ) — Loss from operations ) ) Gain from write-off of liabilities — Other expense, net ) ) ) Loss before reorganization costs and provision for income taxes ) ) Reorganization costs ) — Provision for income taxes — — — Net loss ) ) Net loss attributed to noncontrolling interests in variable interest entity Net loss attributed to PEI $ ) $ $ ) Preferred stock dividends ) — ) Loss available to common stockholders $ ) $ $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted (1)For an explanation of the pro forma adjustments see Notes to Unaudited Pro Forma Financial Information beginning on page 37 of this prospectus. 12 PACIFIC ETHANOL, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations Nine months ended September 30, 2010 (in thousands, except per share data) Historical Amounts Pro Forma Adjustments Pro Forma Amounts (1) Net sales $ $ $ Cost of goods sold Gross loss ) ) ) Selling, general and administrative expenses Loss from operations ) ) ) Loss on investment in Front Range ) — Loss on extinguishment of debt ) — ) Other expense, net ) ) ) Loss before reorganization costs, gain from bankruptcy exit and provision for income taxes ) ) Reorganization costs ) — Gain from bankruptcy exit ) — Provision for income taxes — — — Net income (loss) ) ) Net loss attributed to noncontrolling interests in variable interest entity — Net income (loss) attributed to PEI $ $ ) $ ) Preferred stock dividends ) — ) Income (loss) available to common stockholders $ $ ) $ ) Net income (loss) per share, basic $ $ ) Net income (loss) per share, diluted $ $ ) Weighted average shares outstanding, basic Weighted average shares outstanding, diluted (1)For an explanation of the pro forma adjustments see Notes to Unaudited Pro Forma Financial Information beginning on page 37 of this prospectus. 13 RISK FACTORS The following summarizes material risks that you should carefully consider before you decide to buy our common stock in this offering.Any of the following risks, if they actually occur, would likely harm our business, financial condition and results of operations.As a result, the trading price of our common stock could decline, and you could lose the money you paid to buy our common stock. Risks Relating to Our Business We have incurred significant losses and negative operating cash flow in the past and we will likely incur significant losses and negative operating cash flow in the foreseeable future. Continued losses and negative operating cash flow will hamper our operations and prevent us from expanding our business. We have incurred significant losses and negative operating cash flow in the past. For the years ended December31, 2009 and 2008, we incurred net losses of approximately $308.7 million and $199.2 million, respectively. For the years ended December 31, 2009 and 2008, we incurred negative operating cash flow of approximately $6.3 million and $55.2 million, respectively. We reported net income of $85.5million for the nine months ended September 30, 2010, primarily due to a $119.4 million net gain in connection with the completion of the bankruptcy proceedings of our former indirect wholly-owned subsidiaries. We believe that we will likely incur significant losses and negative operating cash flow in the foreseeable future. We expect to rely on cash on hand, which includes a portion of the net proceeds from the sale of the Initial Notes and Initial Warrants, cash, if any, generated from our operations and cash, if any, generated from any future financing activities, if any, to fund all of the cash requirements of our business. Continued losses and negative operating cash flow may hamper our operations and impede us from expanding our business. Continued losses and negative operating cash flow are also likely to make our capital raising needs more acute while limiting our ability to raise additional financing on favorable terms. Our independent auditors have issued a report questioning our ability to continue as a going concern.This report may impair our ability to raise additional financing and adversely affect the price of our common stock. The report of our independent auditors contained in our financial statements for the years ended December 31, 2009 and 2008 includes a paragraph that explains that we have incurred substantial losses.This report raises substantial doubt about our ability to continue as a going concern. Reports of independent auditors questioning a company’s ability to continue as a going concern are generally viewed unfavorably by analysts and investors. This report may make it difficult for us to raise additional debt or equity financing necessary to continue our business. We urge potential investors to review this report before making a decision to invest in Pacific Ethanol. Our historical and pro forma financial information may not be representative of our future performance. The historical financial information included in this prospectus is derived from our historical financial statements for periods prior to the date of this prospectus. Our audited historical financial statements were prepared in accordance with GAAP. Accordingly, the historical financial information include in this prospectus does not reflect what our results of operations and financial conditions will be in the future. 14 In preparing the unaudited pro forma financial information included in this prospectus, we have made adjustments to our historical financial information based upon currently available information and upon assumptions that our management believes are reasonable in order to reflect, on a pro forma basis, the impact of the items discussed in our unaudited pro forma financial statements and related notes. The estimates and assumptions used in the calculation of the pro forma financial information in this prospectus may be materially different from our actual experience.Accordingly, the pro forma financial information included in this prospectus does not purport to represent what our results of operations would actually have been had the transactions which are reflected in our unaudited pro forma financial statements actually taken place. The pro forma financial information also does not purport to represent what our results of operations and financial condition will be in the future, nor does the unaudited pro forma financial information give effect to any events other than those discussed in our unaudited pro forma financial statements and related notes. We may not have cash on hand to satisfy our obligations under the Notes when required under the terms of the Notes. We are obligated to make principal and interest payments under the Notes prior to the maturity of the Notes and the entire outstanding principal amount of the Notes will become due and payable by us at maturity.We currently anticipate paying all amounts due under the Notes in shares of our common stock.However, we may be prohibited from satisfying our obligations under the Notes in shares of our common stock in a number of circumstances.Our ability to pay the amounts due under the Notes in cash, will be subject to our liquidity position at the time.We cannot assure you that we will have sufficient financial resources or be able to arrange financing to pay the amounts due under the Notes on any date that we would be required to do so under the terms of the Notes.While we could seek to obtain third-party financing to pay for any amounts due in cash these such events, third-party financing may not be available on commercially reasonable terms, if at all. We may not have the ability to redeem the Notes when required under the terms of the Notes. Holders of the Notes may require us to redeem for cash all or a portion of their Notes upon the occurrence of an event of default under the Notes or change of control events.Our ability to redeem the Notes in cash, if we are required to do so, is subject to our liquidity position at the time.We cannot assure you that we will have sufficient financial resources or be able to arrange financing to pay the redemption price of the Notes on any date that we would be required to do so under the terms of the Notes.While we could seek to obtain third-party financing to pay for any amounts due in cash upon these events, third-party financing may not be available on commercially reasonable terms, if at all. Provisions of the Notes could discourage an acquisition of us by a third party. A number of provisions of the Notes could make it more difficult or more expensive for a third party to acquire us.Upon the occurrence of transactions constituting a change of control, holders of the Notes will have the right, at their option, to require us to redeem all or a portion of their Notes in cash.In addition, under the terms of the Notes, we may not enter into specified mergers or acquisitions unless, among other things, the surviving person or entity assumes our obligations under the Notes or the holders of the Notes waive their right to have the surviving person or entity assume our obligations under the Notes.These provisions may make it more difficult or discourage a takeover of Pacific Ethanol. 15 We are a minority member of New PE Holdco with limited control over that entity’s business decisions. We are therefore dependent upon the business judgment and conduct of the board of directors of that entity. As a result, our interests may not be as well served as if we were in control of New PE Holdco, which could adversely affect its contribution to our results of operations and our business prospects related to that entity. New PE Holdco owns, and we operate, the Pacific Ethanol Plants. We own 20% of New PE Holdco, which represents a minority interest in that entity. New PE Holdco is managed by a board of directors. Although we have representation on the board of directors, we do not control the actions of the board of directors and are therefore largely dependent upon its business judgment and conduct. As a result, our interests may not be as well served as if we were in control of New PE Holdco. Accordingly, the contribution by New PE Holdco to our results of operations and our business prospects related to that entity may be adversely affected by our lack of control over that entity. The termination of the asset management agreement and marketing agreements to which we are a party relating to the Pacific Ethanol Plants would lead to a significant decline in our sales and profitability. A significant amount of our revenues are derived from an asset management agreement with the Bankrupt Debtors under which we manage the production and operations of the Pacific Ethanol Plants.The asset management agreement has a term of six months and automatically renews for successive six month terms unless terminated by either party by giving notice 60 days prior to the end of any six month period.We also derive revenues from our activities related to the marketing of the ethanol and WDG produced by the Pacific Ethanol Plants under the terms of separate marketing agreements with the Plant Owners whose facilities are operational.If the asset management agreement or the marketing agreements are terminated for any reason, our revenues and financial condition will decline. We recognized impairment charges in 2009 and 2008 and may recognize additional impairment charges in the future. For the years ended December 31, 2009 and 2008, we recognized asset and goodwill impairment charges in the aggregate amounts of $252.4 million and $127.9 million, respectively. These impairment charges primarily related to our previously owned ethanol facilities and goodwill attributed to our acquisition of Kinergy and our 42% ownership interest in Front Range. We performed our forecast of expected future cash flows of our facilities over their estimated useful lives. The forecasts of expected future cash flows are heavily dependent upon management’s estimates and probability analysis of various scenarios including market prices for ethanol, our primary product, and corn, our primary production input. Both ethanol and corn costs have fluctuated significantly in the past year, therefore these estimates are highly subjective and are management’s best estimates at this time. During 2010, as a result of the sale of our 42% ownership interest in Front Range, we expect to incur an additional loss on the difference between our cost basis of the investment in Front Range and the price at which we sold our investment. We may also incur additional impairments in the future on current or future long-lived assets and goodwill. The results of operations of the Pacific Ethanol Plants and their ability to operate at a profit is largely dependent on managing the spread among the prices of corn, natural gas, ethanol and WDG, the prices of which are subject to significant volatility and uncertainty. 16 The results of operations of the Pacific Ethanol Plants are highly impacted by commodity prices, including the spread between the cost of corn and natural gas that they must purchase, and the price of ethanol and WDG that they sell. Prices and supplies are subject to and determined by market forces over which we have no control, such as weather, domestic and global demand, shortages, export prices, and various governmental policies in the United States and around the world. As a result of price volatility for these commodities, our operating results may fluctuate substantially. Increases in corn prices or natural gas or decreases in ethanol or WDG prices may make it unprofitable to operate the Pacific Ethanol Plants. No assurance can be given that corn and natural gas can be purchased at, or near, current prices and that ethanol or WDG will sell at, or near, current prices. Consequently, our results of operations and financial position may be adversely affected by increases in the price of corn or natural gas or decreases in the price of ethanol or WDG. In early 2006, the spread between ethanol and corn prices was at historically high levels, driven in large part by oil companies removing a competitive product, methyl tertiary butyl ether, or MTBE, from the fuel stream and replacing it with ethanol in a relatively short time period. However, since that time, this spread has fluctuated widely and narrowed significantly. Fluctuations are likely to continue to occur. A sustained narrow spread or any further reduction in the spread between ethanol and corn prices, whether as a result of sustained high or increased corn prices or sustained low or decreased ethanol prices, would adversely affect our results of operations and financial position. Further, combined revenues from sales of ethanol and WDG could decline below the marginal cost of production, which could cause us to suspend production of ethanol and WDG at all or some of the Pacific Ethanol Plants. Increased ethanol production may cause a decline in ethanol prices or prevent ethanol prices from rising, and may have other negative effects, adversely impacting our results of operations, cash flows and financial condition. We believe that the most significant factor influencing the price of ethanol has been the substantial increase in ethanol production in recent years. Domestic ethanol production capacity has increased steadily from an annualized rate of 1.5 billion gallons per year in January 1999 to 10.8 billion gallons in 2009 according to the RFA. See “Business—Governmental Regulation.” However, increases in the demand for ethanol may not be commensurate with increases in the supply of ethanol, thus leading to lower ethanol prices. Demand for ethanol could be impaired due to a number of factors, including regulatory developments and reduced United States gasoline consumption. Reduced gasoline consumption has occurred in the past and could occur in the future as a result of increased gasoline or oil prices. The market price of ethanol is volatile and subject to large fluctuations, which may cause our profitability or losses to fluctuate significantly. The market price of ethanol is volatile and subject to large fluctuations. The market price of ethanol is dependent upon many factors, including the supply of ethanol and the price of gasoline, which is in turn dependent upon the price of petroleum which is highly volatile and difficult to forecast. For example, our average sales price of ethanol decreased by 20% in 2009, and increased by 5% in 2008 from the prior year’s average sales price per gallon. Fluctuations in the market price of ethanol may cause our profitability or losses to fluctuate significantly. Disruptions in ethanol production infrastructure may adversely affect our business, results of operations and financial condition. Our business depends on the continuing availability of rail, road, port, storage and distribution infrastructure. In particular, due to limited storage capacity at the Pacific Ethanol Plants and other considerations related to production efficiencies, the Pacific Ethanol Plants depend on just-in-time delivery of corn. The production of ethanol also requires a significant and uninterrupted supply of other raw materials and energy, primarily water, electricity and natural gas. The prices of electricity and natural gas have fluctuated significantly in the past and may fluctuate significantly in the future. Local water, electricity and gas utilities may not be able to reliably supply the water, electricity and natural gas that the Pacific Ethanol Plants will need or may not be able to supply those resources on acceptable terms. Any disruptions in the ethanol production infrastructure, whether caused by labor difficulties, earthquakes, storms, other natural disasters or human error or malfeasance or other reasons, could prevent timely deliveries of corn or other raw materials and energy and may require the Pacific Ethanol Plants to halt production which could have a material adverse effect on our business, results of operations and financial condition. 17 We and the Pacific Ethanol Plantsmay engage in hedging transactions and other risk mitigation strategies that could harm our results of operations. In an attempt to partially offset the effects of volatility of ethanol prices and corn and natural gas costs, the Pacific Ethanol Plants may enter into contracts to fix the price of a portion of their ethanol production or purchase a portion of their corn or natural gas requirements on a forward basis. In addition, we may engage in other hedging transactions involving exchange-traded futures contracts for corn, natural gas and unleaded gasoline from time to time. The financial statement impact of these activities is dependent upon, among other things, the prices involved and our ability to sell sufficient products to use all of the corn and natural gas for which forward commitments have been made.We may also engage in hedging transactions involving interest rate swaps related to our debt financing activities, the financial statement impact of which is dependent upon, among other things, fluctuations in prevailing interest rates. Hedging arrangements also expose us to the risk of financial loss in situations where the other party to the hedging contract defaults on its contract or, in the case of exchange-traded contracts, where there is a change in the expected differential between the underlying price in the hedging agreement and the actual prices paid or received by us.As a result, our results of operations and financial position may be adversely affected by fluctuations in the price of corn, natural gas, ethanol, unleaded gasoline and prevailing interest rates. Operational difficulties at the Pacific Ethanol Plants could negatively impact sales volumes and could cause us to incur substantial losses. Operations at the Pacific Ethanol Plants are subject to labor disruptions, unscheduled downtimes and other operational hazards inherent in the ethanol production industry, including equipment failures, fires, explosions, abnormal pressures, blowouts, pipeline ruptures, transportation accidents and natural disasters. Some of these operational hazards may cause personal injury or loss of life, severe damage to or destruction of property and equipment or environmental damage, and may result in suspension of operations and the imposition of civil or criminal penalties. Insurance obtained by the Pacific Ethanol Plants may not be adequate to fully cover the potential operational hazards described above or the Pacific Ethanol Plants may not be able to renew this insurance on commercially reasonable terms or at all. Moreover, the production facilities at the Pacific Ethanol Plants may not operate as planned or expected. All of these facilities are designed to operate at or above a specified production capacity. The operation of these facilities is and will be, however, subject to various uncertainties. As a result, these facilities may not produce ethanol and its co-products at expected levels. In the event any of these facilities do not run at their expected capacity levels, our business, results of operations and financial condition may be materially and adversely affected. 18 The United States ethanol industry is highly dependent upon myriad federal and state legislation and regulation and any changes in legislation or regulation could have a material adverse effect on our results of operations and financial condition. The elimination or reduction of federal excise tax incentives could have a material adverse effect on our results of operations and our financial condition. The amount of ethanol production capacity in the United States exceeds the mandated usage of renewable biofuels. Ethanol consumption above mandated amounts is primarily based upon the economic benefit derived by blenders, including benefits received from federal excise tax incentives. Therefore, the production of ethanol is made significantly more competitive by federal tax incentives. The federal excise tax incentive program, which is scheduled to expire on December 31, 2011, allows gasoline distributors who blend ethanol with gasoline to receive a federal excise tax rate reduction for each blended gallon they sell regardless of the blend rate. The current federal excise tax on gasoline is $0.184 per gallon, and is paid at the terminal by refiners and marketers. If the fuel is blended with ethanol, the blender may claim a $0.45 per gallon tax credit for each gallon of ethanol used in the mixture. The 2008 Farm Bill enacted into law reduced federal excise tax incentives from $0.51 per gallon in 2008 to $0.45 per gallon in 2009. The federal excise tax incentive program might not be renewed prior to its expiration on December 31, 2011, or if renewed, it may be renewed on terms significantly less favorable than current tax incentives. The elimination or significant reduction in the federal excise tax incentive program could reduce discretionary blending and have a material adverse effect on our results of operations and our financial condition. Various studies have criticized the efficiency of ethanol in general, and corn-based ethanol in particular, which could lead to the reduction or repeal of incentives and tariffs that promote the use and domestic production of ethanol or otherwise negatively impact public perception and acceptance of ethanol as an alternative fuel. Although many trade groups, academics and governmental agencies have supported ethanol as a fuel additive that promotes a cleaner environment, others have criticized ethanol production as consuming considerably more energy and emitting more greenhouse gases than other biofuels and as potentially depleting water resources. Other studies have suggested that ethanol negatively impacts consumers by causing higher prices for dairy, meat and other foodstuffs from livestock that consume corn. If these views gain acceptance, support for existing measures promoting the use and domestic production of corn-based ethanol could decline, leading to a reduction or repeal of these measures. These views could also negatively impact public perception of the ethanol industry and acceptance of ethanol as a component for blending in transportation fuel. Waivers or repeal of the national Renewable Fuel Standard program’s minimum levels of renewable fuels included in gasoline could have a material adverse affect on our results of operations. Shortly after passage of the Energy Independence and Security Act of 2007, which increased the minimum mandated required usage of ethanol, a Congressional sub-committee held hearings on the potential impact of the national Renewable Fuel Standard, or RFS, program on commodity prices. While no action was taken by the sub-committee towards repeal of the national RFS, any attempt by Congress to re-visit, repeal or grant waivers of the national RFS could adversely affect demand for ethanol and could have a material adverse effect on our results of operations and financial condition. 19 While the Energy Independence and Security Act of 2007 imposes the national RFS, it does not mandate only the use of ethanol. The Energy Independence and Security Act of 2007 imposes the national RFS, but does not mandate only the use of ethanol. While the RFA expects that ethanol should account for the largest share of renewable fuels produced and consumed under the national RFS, the national RFS is not limited to ethanol and also includes biodiesel and any other liquid fuel produced from biomass or biogas. The ethanol production and marketing industry is extremely competitive. Many of the significant competitors of the Pacific Ethanol Plants have greater production and financial resources than New PE Holdco does and one or more of these competitors could use their greater resources to gain market share at the expense of New PE Holdco. In addition, a number of New PE Holdco’s suppliers may circumvent the marketing services we provide to New PE Holdco, causing our sales and profitability to decline. The ethanol production and marketing industry is extremely competitive. Many of New PE Holdco’s and our significant competitors in the ethanol production and marketing industry, including ADM, Valero and Green Plains Renewable Energy, have substantially greater production and/or financial resources than we do. As a result, our competitors may be able to compete more aggressively and sustain that competition over a longer period of time than New PE Holdco or we could. Successful competition will require a continued high level of investment in marketing and customer service and support. New PE Holdco’s and our limited resources relative to many significant competitors may cause New PE Holdco to fail to anticipate or respond adequately to new developments and other competitive pressures. This failure could reduce New PE Holdco’s and our competitiveness and cause a decline in market share, sales and profitability. Even if sufficient funds are available, we and New PE Holdco may not be able to make the modifications and improvements necessary to compete successfully. We and New PE Holdco also face increasing competition from international suppliers. Currently, international suppliers produce ethanol primarily from sugar cane and have cost structures that are generally substantially lower than the cost structures of the Pacific Ethanol Plants. Any increase in domestic or foreign competition could cause the Pacific Ethanol Plants to reduce their prices and take other steps to compete effectively, which could adversely affect their and our results of operations and financial condition. In addition, some of New PE Holdco’s and our suppliers are potential competitors and, especially if the price of ethanol reaches historically high levels, they may seek to capture additional profits by circumventing our marketing services in favor of selling directly to our customers. If one or more of our major suppliers, or numerous smaller suppliers, circumvent our marketing services, our sales and profitability may decline. The high concentration of our sales within the ethanol marketing and production industry could result in a significant reduction in sales and negatively affect our profitability if demand for ethanol declines. We expect to be completely focused on the marketing and production of ethanol and its co-products for the foreseeable future. We may be unable to shift our business focus away from the marketing and production of ethanol to other renewable fuels or competing products. Accordingly, an industry shift away from ethanol or the emergence of new competing products may reduce the demand for ethanol. A downturn in the demand for ethanol would likely materially and adversely affect our sales and profitability. 20 The volatility in the financial and commodities markets and sustained weakening of the economy could further significantly impact our business and financial condition and may limit our ability to raise additional capital. As widely reported, financial markets in the United States and the rest of the world have experienced extreme disruption, including, among other things, extreme volatility in securities and commodities prices, as well as severely diminished liquidity and credit availability. As a result, we believe that our ability to access capital markets and raise funds required for our operations is severely restricted at a time when we need to do so, which continues to have a material adverse effect on our ability to meet our current and future funding requirements and on our ability to react to changing economic and business conditions. Significant declines in the price of crude oil have resulted in reduced demand for our products. We are not able to predict the duration or severity of any current or future disruption in financial markets, fluctuations in the price of crude oil or other adverse economic conditions in the United States. However, if economic conditions worsen, it is likely that these factors would have a further adverse effect on our results of operations and future prospects and may limit our ability to raise additional capital. In addition to the ethanol produced by the Pacific Ethanol Plants, we also depend on a small number of third-party suppliers for a significant portion of the total amount of ethanol that we sell. If any of these suppliers does not continue to supply us with ethanol in adequate amounts, we may be unable to satisfy the demands of our customers and our sales, profitability and relationships with our customers will be adversely affected. In addition to the ethanol produced by the Pacific Ethanol Plants, we also depend on a small number of third-party suppliers for a significant portion of the ethanol that we sell. We expect to continue to depend for the foreseeable future upon a small number of third-party suppliers for a significant portion of the total amount of the ethanol that we sell. Our third-party suppliers are primarily located in the Midwestern United States. The delivery of ethanol from these suppliers is therefore subject to delays resulting from inclement weather and other conditions. If any of these suppliers is unable or declines for any reason to continue to supply us with ethanol in adequate amounts, we may be unable to replace that supplier and source other supplies of ethanol in a timely manner, or at all, to satisfy the demands of our customers. If this occurs, our sales, profitability and our relationships with our customers will be adversely affected. We and New PE Holdco may be adversely affected by environmental, health and safety laws, regulations and liabilities. We and New PE Holdco are subject to various federal, state and local environmental laws and regulations, including those relating to the discharge of materials into the air, water and ground, the generation, storage, handling, use, transportation and disposal of hazardous materials, and the health and safety of our employees and the employees of the Pacific Ethanol Plants. In addition, some of these laws and regulations require the Pacific Ethanol Plants to operate under permits that are subject to renewal or modification. These laws, regulations and permits can often require expensive pollution control equipment or operational changes to limit actual or potential impacts to the environment. A violation of these laws and regulations or permit conditions can result in substantial fines, natural resource damages, criminal sanctions, permit revocations and/or facility shutdowns. In addition, we have made, and expect to make, significant capital expenditures on an ongoing basis to comply with increasingly stringent environmental laws, regulations and permits. 21 We and New PE Holdco may be liable for the investigation and cleanup of environmental contamination at each of the properties that New PE Holdco owns or that we operate and at off-site locations where we arrange for the disposal of hazardous substances. If these substances have been or are disposed of or released at sites that undergo investigation and/or remediation by regulatory agencies, we may be responsible under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, or other environmental laws for all or part of the costs of investigation and/or remediation, and for damages to natural resources. We may also be subject to related claims by private parties alleging property damage and personal injury due to exposure to hazardous or other materials at or from those properties. Some of these matters may require us to expend significant amounts for investigation, cleanup or other costs. In addition, new laws, new interpretations of existing laws, increased governmental enforcement of environmental laws or other developments could require us to make significant additional expenditures. Continued government and public emphasis on environmental issues can be expected to result in increased future investments for environmental controls at the Pacific Ethanol Plants. Present and future environmental laws and regulations (and interpretations thereof) applicable to New PE Holdco’s and our operations, more vigorous enforcement policies and discovery of currently unknown conditions may require substantial expenditures that could have a material adverse effect on our results of operations and financial condition. The hazards and risks associated with producing and transporting our products (including fires, natural disasters, explosions and abnormal pressures and blowouts) may also result in personal injury claims or damage to property and third parties. As protection against operating hazards, we maintain insurance coverage against some, but not all, potential losses. However, we could sustain losses for uninsurable or uninsured risks, or in amounts in excess of existing insurance coverage. Events that result in significant personal injury or damage to our property or third parties or other losses that are not fully covered by insurance could have a material adverse effect on our results of operations and financial condition. If we are unable to attract and retain key personnel, our ability to operate effectively may be impaired. Our ability to operate our business and implement strategies depends, in part, on the efforts of our executive officers and other key employees.Our future success will depend on, among other factors, our ability to attract and retain our current key personnel and qualified future key personnel, particularly executive management.Failure to attract or retain qualified key personnel could have a material adverse effect on our business and results of operations. We depend on a small number of customers for the majority of our sales. A reduction in business from any of these customers could cause a significant decline in our overall sales and profitability. The majority of our sales are generated from a small number of customers. During each of 2009 and 2008, sales to our two largest customers, each of whom accounted for 10% or more of total net sales, represented an aggregate of approximately 32% of our total net sales for those years. We expect that we will continue to depend for the foreseeable future upon a small number of customers for a significant portion of our sales. Our agreements with these customers generally do not require them to purchase any specified amount of ethanol or dollar amount of sales or to make any purchases whatsoever. Therefore, in any future period, our sales generated from these customers, individually or in the aggregate, may not equal or exceed historical levels. If sales to any of these customers cease or decline, we may be unable to replace these sales with sales to either existing or new customers in a timely manner, or at all. A cessation or reduction of sales to one or more of these customers could cause a significant decline in our overall sales and profitability. 22 Our lack of long-term ethanol orders and commitments by our customers could lead to a rapid decline in our sales and profitability. We cannot rely on long-term ethanol orders or commitments by our customers for protection from the negative financial effects of a decline in the demand for ethanol or a decline in the demand for our marketing services. The limited certainty of ethanol orders can make it difficult for us to forecast our sales and allocate our resources in a manner consistent with our actual sales. Moreover, our expense levels are based in part on our expectations of future sales and, if our expectations regarding future sales are inaccurate, we may be unable to reduce costs in a timely manner to adjust for sales shortfalls. Furthermore, because we depend on a small number of customers for a significant portion of our sales, the magnitude of the ramifications of these risks is greater than if our sales were less concentrated. As a result of our lack of long-term ethanol orders and commitments, we may experience a rapid decline in our sales and profitability. Risks Related to this Offering and Ownership of our Common Stock We have received a delisting notice from The NASDAQ Stock Market.Our common stock may be involuntarily delisted from trading on The NASDAQ Capital Market if we fail to regain compliance with the minimum closing bid price requirement of $1.00 per share.A delisting of our common stock is likely to reduce the liquidity of our common stock and may inhibit or preclude our ability to raise additional financing and may also materially and adversely impact our credit terms with our vendors. NASDAQ’s quantitative listing standards require, among other things, that listed companies maintain a minimum closing bid price of $1.00 per share.We failed to satisfy this threshold for 30 consecutive trading days and on June 30, 2010, we received a letter from The NASDAQ Stock Market, or NASDAQ, indicating that we have been provided an initial period of 180 calendar days, or until December 27, 2010, in which to regain compliance.We failed to regain compliance by December 27, 2010 and on December 27, 2010, we received a letter from NASDAQ indicating that we have been provided an additional period of 180 calendar days, or until June 27, 2011, in which to regain compliance. The letter states that the NASDAQ staff will provide written notification that we have achieved compliance if at any time before June 27, 2011, the bid price of our common stock closes at $1.00 per share or more for a minimum of 10 consecutive business days unless the NASDAQ staff exercises its discretion to extend this 10 day period.If we do not regain compliance by June 27, 2011, the NASDAQ staff will provide written notice that our common stock is subject to delisting.Given the increased market volatility arising in part from economic turmoil resulting from the ongoing credit crisis, the challenging environment in the biofuels industry and our lack of liquidity, we may be unable to regain compliance with the closing bid price requirement by June 25, 2011.A delisting of our common stock is likely to reduce the liquidity of our common stock and may inhibit or preclude our ability to raise additional financing and may also materially and adversely impact our credit terms with our vendors. The conversion of convertible securities (including the Notes and our Series B Preferred Stock) and the exercise of outstanding options and warrants (including the Warrants) to purchase our common stock could substantially dilute your investment, impede our ability to obtain additional financing, and cause us to incur additional expenses. 23 Under the terms of our Notes and Series B Preferred Stock that are convertible into our common stock, warrants (including the Warrants) to purchase our common stock, and outstanding options to acquire our common stock issued to employees, directors and others, the holders of these securities are given an opportunity to profit from a rise in the market price of our common stock that, upon the conversion of the Notes or the Series B Preferred Stock or the exercise of these warrants (including the Warrants) and/or options, could result in dilution in the interests of our other stockholders. The terms on which we may obtain additional financing may be adversely affected by the existence and potentially dilutive impact of the Notes, Series B Preferred Stock, options and warrants (including the Warrants). In addition, holders of the Notes, Series B Preferred Stock, and warrants (including the Warrants) have registration rights with respect to the common stock underlying the Notes and Warrants, the registration of which will cause us to incur a substantial expense. The voting power and value of your investment could decline if our Notes are converted and our Warrants are exercised at a reduced price due to our issuance of lower-priced shares or market declines which trigger rights of the holders of our Notes to receive additional shares of our common stock. We have issued a significant amount of Notes and Warrants, the conversion or exercise of which could have a substantial negative impact on the price of our common stock and could result in a dramatic decrease in the value of your investment. The initial conversion price of our Notes is subject to market-price protection that may cause the conversion price of the Notes to be reduced in the event of a decline in the market price of our common stock. In addition, the conversion price of our Notes and the exercise price of the Warrants will be subject to downward anti-dilution adjustments in most cases, from time to time, if we issue securities at a purchase, exercise or conversion price that is less than the then-applicable conversion price of our outstanding Notes or exercise price of the Warrants. Consequently, the voting power and value of your investment in each of these events would decline if the Notes or the Warrants are converted or exercised for shares of our common stock at lower prices as a result of the declining market-price or sales of our securities are made below the conversion price of the Notes and/or the exercise price of the Warrants. The market-price protection feature of our Notes could also allow the Notes to become convertible into a greatly increased number of additional shares of our common stock, particularly if a holder of the Notes sequentially converts portions of the Note into shares of our common stock at alternate conversion prices and resells those shares into the market. If a holder of the Notes sequentially converts portions of the Notes into shares of our common stock or if we issue shares of common stock in lieu of cash payments of principal and interest on the Notes, each at alternate conversion prices, and the holder of the Notes resells those shares into the market, then the market price of our common stock could decline due to the additional shares available in the market, particularly in the event of any thin trading volume of our common stock. Consequently, if a holder of the Notes repeatedly converts portions of the Notes or we repeatedly issue shares of common stock in lieu of cash payments of principal and interest on the Notes at alternate conversion prices and then the holder resells those underlying shares into the market, a continuous downward spiral of the market price of our common stock could occur that would benefit a holder of our Notes at the expense of other existing or potential holders of our common stock, potentially creating a divergence of interests between a holder of our Notes and investors who purchase the shares of common stock resold by a holder of the Notes following conversion of the Notes. 24 The market price of our common stock and the value of your investment could substantially decline if our Notes or Series B Preferred Stock are converted into shares of our common stock, if we issue shares of our common stock in payment of principal and interest on our Notes and if our options and warrants (including the Warrants) are exercised for shares of our common stock and all of these shares of common stock are resold into the market, or if a perception exists that a substantial number of shares will be issued upon conversion of our Notes or Series B Preferred Stock, upon the payment of principal and interest on the Notes or upon exercise of our warrants (including the Warrants) or options and then resold into the market. If the conversion prices at which the principal balances of the Notes or Series B Preferred Stock are converted, the issuance prices at which shares of common stock in payment of principal and interest on the Notes are issued, and the exercise prices at which our warrants (including the Warrants) and options are exercised are lower than the price at which you made your investment, immediate dilution of the value of your investment will occur. In addition, sales of a substantial number of shares of common stock issued upon conversion of the Notes or Series B Preferred Stock, in lieu of cash payments of principal and interest on the Notes and upon exercise of our warrants (including the Warrants) and options, or even the perception that these sales could occur, could adversely affect the market price of our common stock, which would mean that the Notes would be convertible into an increased number of shares of our common stock in cases where, as described elsewhere in these risk factors, the conversion price is based upon a discount from the market price of our common stock. You could, therefore, experience a substantial decline in the value of your investment as a result of both the actual and potential conversion of our outstanding Notes or Series B Preferred Stock, issuance of shares of common stock in lieu of cash payments of principal and interest on the Notes and exercise of our outstanding warrants (including the Warrants) or options. The issuance of shares upon the conversion of the Notes or Series B Preferred Stock, upon the payment of principal and interest on the Notes and upon the exercise of outstanding options and warrants (including the Warrants) could result in a change of control of Pacific Ethanol. As of January 7, 2011, we had outstanding options, warrants (including the Warrants), Notes (including shares issuable as interest in lieu of cash payments calculated at an interest rate of 8% per annum, compounded monthly, from the closing date of the issuance of the Initial Notes through the maturity date of the Notes) and Series B Preferred Stock that were exercisable for or convertible into approximately80,025,668 shares of common stock based upon an assumed conversion price of $0.85 for the Notes and existing exercise prices for the warrants (including the Warrants) and options. In addition, as discussed elsewhere in these Risk Factors, the number of shares exercisable under outstanding warrants and convertible under outstanding Notes and Series B Preferred Stock may be subject to increase in the event of our future issuance of securities or a decline in the market price of our common stock. A change of control of Pacific Ethanol could occur if a significant number of shares are issued to the holders of our outstanding options, warrants (including the Warrants), Notes or Series B Preferred Stock. If a change of control occurs, then the stockholders who historically have controlled our company would no longer have the ability to exert significant control over matters that could include the election of our directors, changes in the size and composition of our board of directors, and mergers and other business combinations involving our company. Instead, one or more other stockholders could gain the ability to exert this type of control and may also, through control of our board of directors and voting power, be able to control a number of decisions, including decisions regarding the qualification and appointment of officers, dividend policy, access to capital (including borrowing from third-party lenders and the issuance of additional equity securities), and the acquisition or disposition of our assets. 25 If we are unsuccessful in maintaining compliance with or modifying our registration obligations with regard to our Notes and Warrants, we may incur substantial monetary penalties. The registration rights agreement we entered into in connection with the issuance of the Initial Notes and Initial Warrants, as amended in connection with the issuance of the Notes and Warrants, requires us to, among other things, register for resale 27,778,960 shares of our common stock issuable under the Notes (including a portion of the shares that may be issued in payment of interest on the Notes), and maintain the effectiveness of the registration for an extended period of time.If we are unable to have a registration statement declared effective by the Securities and Exchange Commission, or SEC, by February 8, 2011, or maintain effectiveness of the required registration statement then we may be required to pay registration delay payments in an amount up to approximately $700,000 on the date of failure and monthly thereafter until the failure is cured. The payment of registration delay payments would adversely affect our business, operating results, financial condition, and ability to service our other indebtedness by adversely affecting our cash flows. In addition, failure to meet our registration requirements may result in an event of default under the Notes. Among other things, upon an event of default the Note holders are entitled to demand that we immediately pay the entire principal balance of the Notes in full in cash. If we are required to redeem the Notes upon an event of default, it would have a significant negative impact on our financial condition and would likely render us insolvent. As a result of our issuance of shares of Series B Preferred Stock, our common stockholders may experience numerous negative effects and most of the rights of our common stockholders will be subordinate to the rights of the holders of our Series B Preferred Stock. As a result of our issuance of shares of Series B Preferred Stock, our common stockholders may experience numerous negative effects, including dilution from any dividends paid in preferred stock and antidilution adjustments. In addition, rights in favor of the holders of our Series B Preferred Stock include: seniority in liquidation and dividend preferences; substantial voting rights; numerous protective provisions; and preemptive rights. Also, our outstanding Series B Preferred Stock could have the effect of delaying, deferring and discouraging another party from acquiring control of Pacific Ethanol. Our stock price is highly volatile, which could result in substantial losses for investors purchasing shares of our common stock and in litigation against us. The market price of our common stock has fluctuated significantly in the past and may continue to fluctuate significantly in the future. The market price of our common stock may continue to fluctuate in response to one or more of the following factors, many of which are beyond our control: · our ability to maintain contracts that are critical to our operations, including the asset management agreement with the Bankrupt Debtors that provide us with the ability to operate the Pacific Ethanol Plants; · our ability to obtain and maintain normal terms with vendors and service providers; · fluctuations in the market price of ethanol and its co-products; · the volume and timing of the receipt of orders for ethanol from major customers; · competitive pricing pressures; · our ability to produce, sell and deliver ethanol on a cost-effective and timely basis; 26 · the introduction and announcement of one or more new alternatives to ethanol by our competitors; · changes in market valuations of similar companies; · stock market price and volume fluctuations generally; · the relative small public float of our common stock; · regulatory developments or increased enforcement; · fluctuations in our quarterly or annual operating results; · additions or departures of key personnel; · our inability to obtain financing; and · future sales of our common stock or other securities. Furthermore, we believe that the economic conditions in California and other Western states, as well as the United States as a whole, could have a negative impact on our results of operations. Demand for ethanol could also be adversely affected by a slow-down in overall demand for oxygenate and gasoline additive products. The levels of our ethanol production and purchases for resale will be based upon forecasted demand. Accordingly, any inaccuracy in forecasting anticipated revenues and expenses could adversely affect our business. The failure to receive anticipated orders or to complete delivery in any quarterly period could adversely affect our results of operations for that period. Quarterly results are not necessarily indicative of future performance for any particular period, and we may not experience revenue growth or profitability on a quarterly or an annual basis. The price at which you purchase shares of our common stock may not be indicative of the price that will prevail in the trading market. You may be unable to sell your shares of common stock at or above your purchase price, which may result in substantial losses to you and which may include the complete loss of your investment. In the past, securities class action litigation has often been brought against a company following periods of high stock price volatility. We may be the target of similar litigation in the future. Securities litigation could result in substantial costs and divert management’s attention and our resources away from our business. Any of the risks described above could have a material adverse effect on our sales and profitability and the price of our common stock. 27 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements, including statements concerning future conditions in the industries within which we operate, and concerning our future business, financial condition, operating strategies, and operational and legal risks.Words like “believe,” “expect,” “may,” “will,” “could,” “seek,” “estimate,” “continue,” “anticipate,” “intend,” “future,” “plan” or variations of those terms and other similar expressions, including their use in the negative, are used in this prospectus to identify forward-looking statements. You should not place undue reliance on these forward-looking statements, which speak only as to our expectations, as of the date of this prospectus. These forward-looking statements are subject to a number of risks and uncertainties, including those identified under “Risk Factors” and elsewhere in this prospectus.Although we believe that the expectations reflected in these forward-looking statements are reasonable, actual conditions in the industries within which we operate, and actual conditions and results in our business, could differ materially from those expressed in these forward-looking statements. In addition, none of the events anticipated in the forward-looking statements may actually occur. Any of these different outcomes could cause the price of our common stock to decline substantially. Except as required by law, we undertake no duty to update any forward-looking statement after the date of this prospectus, either to conform any statement to reflect actual results or to reflect the occurrence of unanticipated events. USE OF PROCEEDS We will not receive any of the proceeds from the sale of the shares of common stock offered under this prospectus by the selling security holders.Rather, the selling security holders will receive those proceeds directly. Upon exercise of the Warrants, the underlying shares of common stock of which are offered for sale hereunder, we may receive aggregate proceeds of approximately $17.5 million if the security holders elect to exercise the Warrants for cash rather than electing to exercise the Warrants using the cashless exercise provisions contained in the Warrants. We expect to use any cash proceeds from the exercise of Warrants for general working capital purposes. DIVIDEND POLICY We have never paid cash dividends on our common stock and do not intend to pay cash dividends on our common stock in the foreseeable future. We anticipate that we will retain any earnings for use in the continued development of our business. Several of our current and future debt financing arrangements may limit or prevent cash distributions from our subsidiaries to us, depending upon the achievement of specified financial and other operating conditions and our ability to properly service our debt, thereby limiting or preventing us from paying cash dividends. Further, under the terms of the Notes we are prohibited from paying any cash dividends on either our common stock or Series B Preferred Stock. In addition, the holders of our outstanding Series B Preferred Stock are entitled to dividends of 7% per annum, payable quarterly in arrears, none of which have been paid for the year ended December 31, 2009 or thereafter through the date of this prospectus. Accumulated and unpaid dividends in respect of our Series B Preferred Stock must be paid prior to the payment of any dividends to our common stockholders. Under the terms of the Notes, accrued and unpaid dividends in respect of our Series B Preferred Stock may only be paid in-kind while the Notes remain outstanding. As of December 31, 2010, we had accrued and unpaid dividends of approximately $6.0 million on our Series B Preferred Stock. 28 PRICE RANGE OF COMMON STOCK Our common stock has traded on The NASDAQ Capital Market since May3, 2010. Between October 10, 2005 and May3, 2010, our common stock traded on The NASDAQ Global Market (formerly, The NASDAQ National Market). The table below shows, for each fiscal quarter indicated, the high and low sales prices for shares of our common stock. This information has been obtained from The NASDAQ Stock Market. The prices shown reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions. Price Range High Low Year Ending December 31, 2010: First Quarter (January 1 – March 31) Second Quarter (April 1 – June 30) Third Quarter (July 1 – September 30) Fourth Quarter (October 1 – December 31) Year Ended December 31, 2009: First Quarter Second Quarter Third Quarter Fourth Quarter Year Ended December 31, 2008: First Quarter Second Quarter Third Quarter Fourth Quarter As of January 7, 2011, we had 91,627,012 shares of common stock outstanding held of record by approximately 500 stockholders.These holders of record include depositories that hold shares of stock for brokerage firms which, in turn, hold shares of stock for numerous beneficial owners. On January 7, 2011, the last reported price of our common stock on The NASDAQ Capital Market was $0.86 per share. 29 Equity Compensation Plan Information The following table provides information about our common stock that may be issued upon the exercise of options, warrants and rights under all of our existing equity compensation plans as of December 31, 2009. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants or Stock Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans(1)(2) Equity Compensation Plans Approved by Security Holders: 2004 Plan(1) $ — 2006 Plan — $ — Our 2004 Plan was terminated effective September 7, 2006, except to the extent of then-outstanding options. Excludes an additional 4,000,000 shares of common stock available for future issuance under an amendment to the 2006 Plan that was approved by our stockholders on June3, 2010. 30 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited condensed consolidated pro forma financial information presents our balance sheet as of September 30, 2010 and the statements of operations for the year ended December31, 2009 and for the nine months ended September30, 2010. The pro forma statement of operations for the year ended December31, 2009 is based on our audited consolidated statement of operations for the year ended December31, 2009, and the unaudited balance sheet as of September 30, 2010 and the statement of operations for the nine months ended September 30, 2010 are based on our unaudited balance sheet and statement of operations and other costs related to the transactions described below. The pro forma statements of operations give effect to the transactions as if each of the transactions occurred on January1, 2009. The pro forma balance sheet gives effect to the transactions as if each of the transactions occurred on September 30, 2010. The unaudited pro forma condensed combined financial statements should be read in conjunction with our historical audited financial statements and the unaudited interim financial information appearing elsewhere in this prospectus. On October 6, 2010, we raised $35 million through the issuance of $35 million in principal amount of Initial Notes and Initial Warrants to purchase an aggregate of 20,588,235 shares of our common stock. On that same date we sold our 42% interest in Front Range for $18.5 million in cash, paid off our outstanding indebtedness to Lyles, in the aggregate amount of approximately $17 million and purchased a 20% ownership interest in New PE Holdco for an aggregate purchase price of $23.3 million.On January 7, 2011, we issued $35 million in principal amount of Notes, in exchange for the Initial Notes and Warrants to purchase an aggregate of 20,588,235 shares of our common stock in exchange for the Initial Warrants.Except as described on page 127 of this prospectus, the Notes and the Warrants are identical in all material respects to the Initial Notes and the Initial Warrants, respectively.See “Description of Note and Warrant Financing.” For purposes of the unaudited pro forma condensed combined financial information, we have made a preliminary allocation of the estimated purchase price of our 20% interest in New PE Holdco to the assets acquired and liabilities assumed based on estimates of their fair value.Prior to our acquisition of our interest in New PE Holdco, and for the periods presented in the historical financial statements, we indirectly owned 100% of the assets and liabilities of the entities that were transferred to New PE Holdco on the Effective Date. Therefore, the estimates of the assets, liabilities and their subsequent allocations were derived from prior estimates made by management. Final estimates of these are dependent upon valuations and other analyses which could not be completed prior to the completion of the transactions described above. These final allocations may differ materially from the preliminary allocations used in these unaudited pro forma condensed combined financial statements and these differences may result in material changes in the pro forma information contained in this prospectus. 31 The Notes and Warrants have features that we believe would require us to bifurcate the Notes from the fair value of the liabilities attributed to the Warrants and the conversion features of the Notes, separately.Estimated valuations of these components could not be completed prior to the completion of the transactions. The result of the allocation will result in a debt discount. Therefore, amortization of the debt discount is excluded from the pro forma results for the year ended December 31, 2009 and for the nine months ended September 30, 2010. In addition, liabilities recorded relating to the Warrants and the conversion features of the Notes would be marked-to-market at each reporting period. The pro forma results do not include these mark-to-market adjustments. We also consolidated the results of Front Range for the year ended December 31, 2009 within the historical amounts, with us deconsolidating these amounts on January 1, 2010, resulting in accounting for Front Range under the equity method for the nine months ended September 30, 2010. The unaudited pro forma condensed combined financial information has been prepared for illustrative purposes only and is not necessarily indicative of the consolidated financial position at any future date or consolidated results of operations in future periods or the results that actually would have been realized had these transactions during the specified periods presented. The pro forma adjustments are based on the preliminary information available as of the date of this prospectus. The unaudited pro forma condensed combined financial information does not give effect to any potential cost savings or other operating efficiencies that could result from the transactions described above, had they occurred on January 1, 2009. Any reference in the following tables and notes to PEH and PEI means New PE Holdco and Pacific Ethanol, respectively. 32 PACIFIC ETHANOL, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet As of September 30, 2010 (in thousands) ASSETS Reported Amounts Pro Forma Adjustments Notes Pro Forma Amounts Current Assets: Cash and cash equivalents $ $ (a) $ Accounts receivable, net — Inventories (b) Investment in Front Range ) (d) — Other current assets (b) Total current assets Property and equipment, net (c) Other Assets: Intangible assets — Other assets (b) Total other assets Total Assets $ $ $ See accompanying notes to these unaudited pro forma condensed consolidated financial statements. 33 PACIFIC ETHANOL, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet (Continued) As of September 30, 2010 (in thousands) LIABILITIES AND STOCKHOLDERS’ EQUITY Historical Amounts Pro Forma Adjustments Notes Pro Forma Amounts Current Liabilities: Accounts payable, trade $ $ ) (b) $ Accrued liabilities (b) Other liabilities - related parties ) (e) Current portion of long-term debt ) (e) Total current liabilities ) Senior convertible notes — (f) PEH term debt — (g) PEH working capital line of credit — (g) Kinergy working capital line of credit — Other Liabilities 98 (b) Total Liabilities Stockholders’ Equity: Pacific Ethanol, Inc. Stockholders’ Equity: Preferred stock 2 — 2 Common stock 83 — 83 Additional paid-in capital — Accumulated deficit ) — ) Total PEI equity — Noncontrolling interest equity — (h) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ $ See accompanying notes to these unaudited pro forma condensed consolidated financial statements. 34 PACIFIC ETHANOL, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations Year ended December 31, 2009 (in thousands, except per share data) Historical Amounts Pro Forma Adjustments Notes Pro Forma Amounts Net sales $ $ ) (i) $ Cost of goods sold ) (i) ) (j) Gross loss ) ) Selling, general and administrative expenses ) (i) Asset impairments ) (k) — Loss from operations ) ) Gain from write-off of liabilities — Other expense, net ) ) (l) (i) ) Loss before reorganization costs and provision for income taxes ) ) Reorganization costs ) (k) — Provision for income taxes — — — Net loss ) ) Net loss attributed to noncontrolling interests in variable interest entity (m) Net loss attributed to PEI $ ) $ $ ) Preferred stock dividends ) — ) Loss available to common stockholders $ ) $ $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted (n) See accompanying notes to these unaudited pro forma condensed consolidated financial statements. 35 PACIFIC ETHANOL, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations Nine months ended September 30, 2010 (in thousands, except per share data) Reported Amounts Pro Forma Adjustments Notes Pro Forma Amounts Net sales $ $ (b) $ Cost of goods sold (b) Gross loss ) ) ) Selling, general and administrative expenses (b) Loss from operations ) ) ) Loss on investment in Front Range ) — Loss on extinguishment of debt ) — ) Other expense, net ) ) (l) (i) ) Loss before reorganization costs, gain from bankruptcy exit and provision for income taxes ) ) ) Reorganization costs ) (k) — Gain from bankruptcy exit ) (k) — Provision for income taxes — — — Net income (loss) ) ) Net loss attributed to noncontrolling interests in variable interest entity — (m) Net income (loss) attributed to PEI $ $ ) $ ) Preferred stock dividends ) — ) Income (loss) available to common stockholders $ $ ) $ ) Net income (loss) per share, basic $ $ ) Net income (loss) per share, diluted $ $ ) Weighted average shares outstanding, basic (n) Weighted average shares outstanding, diluted (n) See accompanying notes to these unaudited pro forma condensed consolidated financial statements. 36 Notes to Unaudited Pro Forma Financial Information (a) Amounts represent cash sources and uses as follows (in thousands): Cash proceeds from Initial Notes and Initial Warrants $ Cash proceeds from sale of interest in Front Range Cash balances at PEH Purchase of 20% in PEH ) Payments in satisfaction of Lyles loans ) Net adjustment $ (b) Management has determined that PEH is a variable interest entity. In addition, because of our ownership interest in PEH in relation to the other members’ position and involvement, as well as our representation on the board of directors of PEH and our asset management and marketing agreements with subsidiaries of PEH, management believes that we are the primary beneficiary and, accordingly, we have consolidated the results of PEH in these pro forma results.Amounts represent the assets, liabilities and operations of PEH at September 30, 2010. (c) Amounts represent the fixed assets of the Pacific Ethanol Plants. The amounts represent management’s best estimate of the fair value of the fixed assets based on a previously conducted analyses in connection with our assessment of these assets for impairment at December 31, 2009, less cumulative depreciation expense. Management has not completed its final purchase price allocation and amounts are subject to change from these pro form adjustments upon completion of the valuation and allocation. (d) Adjustment for the removal of our investment in Front Range, which was sold as part of the transactions described above, resulting in a loss on our investment. (e) Represents the payment in satisfaction of accrued interest and notes payable to Lyles. (f) Represents the Initial Notes issued as part of the transactions described above. Allocations regarding any Warrant and Note exercise or conversion feature liabilities, as well as their resulting income statement impacts to interest expense, are not included in these amounts. The valuation of the components could not be completed prior to the completion of the transactions described above. (g) RepresentsPEH’s reorganized debt consisting of $50.0 million in 3-year term debt and a $35.0 million working capital facility. 37 (h) Adjustment for noncontrolling interest equity, as we own only 20% of PEH. (i) Amounts represent the removal of the previously consolidated results of Front Range, assuming that the sale of Front Range and the other transactions described above occurred on January 1, 2009. (j) The historical financial results include results from the entities transferred to PEH upon completion of its bankruptcy proceedings. These amounts represent the adjustment to depreciation expense using the most recent assessment of the property and equipment valuation. (k) Historical amounts include the consolidated results of the entities transferred to PEH prior to completion of its bankruptcy proceedings. These adjustments are intended to adjust the pro forma amounts for PEH to amounts assuming PEH had emerged from bankruptcy protection prior to our acquisition of PEH on January 1, 2009, therefore these amounts adjust for the bankruptcy accounting specific items. (l) Amounts represent interest expense and amortization of deferred financing fees on the Notes and Warrants and a reduction of interest expense associated with the repayment of the notes to Lyles in connection with the above transactions, as they were assumed to be paid on January 1, 2009. Further, the amounts do not include any mark-to-market adjustments on derivative liabilities and any amortization of debt discount on the Notes. (m) Amounts represent the removal of the Front Range component of noncontrolling interest as Front Range was assumed sold on January 1, 2009 for the year ended December 31, 2009 and adjustment for the PEH income of noncontrolling interests. (n) Share amounts represent the issuance of the common stock in satisfaction of the principal and interest on the Notes, beginning in the sixth month and continuing monthly over the remainder of the 15 month term. These share amounts assume there were no Warrant exercises during the period. 38 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with our consolidated financial statements and notes to consolidated financial statements included elsewhere in this prospectus.This prospectus and our consolidated financial statements and notes to consolidated financial statements contain forward-looking statements, which generally include the plans and objectives of management for future operations, including plans and objectives relating to our future economic performance and our current beliefs regarding revenues we might generate and profits we might earn if we are successful in implementing our business and growth strategies.The forward-looking statements and associated risks may include, relate to or be qualified by other important factors, including: · our ability to obtain and maintain normal terms with vendors and service providers; · our ability to maintain contracts that are critical to our operations; · fluctuations in the market price of ethanol and its co-products; · the projected growth or contraction in the ethanol and co-product markets in which we operate; · our strategies for expanding, maintaining or contracting our presence in these markets; · our ability to successfully manage and operate third party ethanol production facilities; · anticipated trends in our financial condition and results of operations; and · our ability to distinguish ourselves from our current and future competitors. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this prospectus, or in the case of a document incorporated by reference, as of the date of that document.We do not undertake to update, revise or correct any forward-looking statements, except as required by law. Any of the factors described above, elsewhere in this prospectus or in the “Risk Factors” section of this prospectus could cause our financial results, including our net income or loss or growth in net income or loss to differ materially from prior results, which in turn could, among other things, cause the price of our common stock to fluctuate substantially. Overview We are the leading marketer and producer of low carbon renewable fuels in the Western United States. Since our inception in 2005, we have conducted ethanol marketing operations through our subsidiary, Kinergy, through which we market and sell ethanol produced by third parties.In 2006, we began constructing the first of our four then wholly-owned ethanol production facilities, or Pacific Ethanol Plants, and were continuously engaged in plant construction until the fourth facility was completed in 2008.We funded, and until recently directly operated, the Pacific Ethanol Plants through a subsidiary holding company and four other indirect subsidiaries, or Plant Owners. In late 2008 and early 2009, we idled production at three of the Pacific Ethanol Plants due to adverse market conditions and lack of adequate working capital.Adverse market conditions and our financial constraints continued, resulting in an inability to meet our debt service requirements, and in May 2009, the subsidiary holding company and the Plant Owners, collectively referred to as the Bankrupt Debtors, each commenced a case by filing voluntary petitions for relief under chapter 11 of Title 11 of the United States Code, or Bankruptcy Code, in the United States Bankruptcy Court for the District of Delaware. 39 On March 26, 2010, the Bankrupt Debtors filed a joint plan of reorganization with the Bankruptcy Court, which was structured in cooperation with a number of the Bankrupt Debtors’ secured lenders.On June 29, 2010, referred to as the Effective Date, the Bankrupt Debtors declared effective their amended joint plan of reorganization, or the Plan, and emerged from bankruptcy.Under the Plan, on the Effective Date, all of the ownership interests in the Bankrupt Debtors were transferred to a newly-formed holding company, New PE Holdco, LLC, or New PE Holdco, wholly-owned as of that date by some of the prepetition lenders and new lenders of the Bankrupt Debtors.As a result, the Pacific Ethanol Plants are now wholly-owned by New PE Holdco. We currently manage the production of ethanol at the Pacific Ethanol Plants under the terms of an asset management agreement with the Bankrupt Debtors.We also market ethanol and its co-products, including WDG, produced by the Pacific Ethanol Plants under the terms of separate marketing agreements with the Plant Owners whose facilities are operational. We also market ethanol and its co-products to other third parties, and provide transportation, storage and delivery of ethanol through third-party service providers in the Western United States, primarily in California, Nevada, Arizona, Oregon, Colorado, Idaho and Washington. We have extensive customer relationships throughout the Western United States and extensive supplier relationships throughout the Western and Midwestern United States.Our customers are integrated oil companies and gasoline marketers who blend ethanol into gasoline. We supply ethanol to our customers either from the Pacific Ethanol Plants located within the regions we serve, or with ethanol procured in bulk from other producers. In some cases, we have marketing agreements with ethanol producers to market all of the output of their facilities. Additionally, we have customers who purchase our co-products for animal feed and other uses. The Pacific Ethanol Plants have an aggregate annual capacity of up to 200 million gallons.As of the date of this prospectus, three of the Pacific Ethanol Plants are operational and one facility is idled. If market conditions continue to improve, we may resume operations at the Madera, California facility as early as the first quarter of 2011, subject to the approval of New PE Holdco. Under the asset management agreement and marketing agreements, we manage the production and operations of the Pacific Ethanol Plants, market their ethanol and WDG and earn fees as follows: · ethanol marketing fees of approximately 1% of the net sales price; · corn procurement and handling fees of approximately $2.00 per ton; · distillers grain fees of approximately the greater of 5% of the third-party purchase price or $2.00 per ton; and · asset management fees of $75,000 per month for each operating facility and $40,000 per month for each idled facility. We intend to maintain our position as the leading marketer and producer of low-carbon renewable fuels in the Western United States, in part by expanding our relationships with customers and third-party ethanol producers to market higher volumes of ethanol and by expanding the market for ethanol by continuing to work with state governments to encourage the adoption of policies and standards that promote ethanol as a fuel additive and transportation fuel.Further, we may seek to provide management services for other third-party ethanol production facilities in the Western United States. 40 Recent Developments On October 6, 2010, we raised $35.0 million through the issuance of $35.0 million in principal amount of Initial Notes and Initial Warrants to purchase an aggregate of 20,588,235 shares of our common stock. See “Description of Note and Warrant Financing.” On that same date we sold our 42% interest in Front Range Energy, LLC, or Front Range, for $18.5 million in cash, paid off our outstanding indebtedness to Lyles in the aggregate amount of approximately $17.0 million and purchased a 20% ownership interest in New PE Holdco for an aggregate purchase price of $23.3 million.On January 7, 2011, we issued $35 million in principal amount of Notes, in exchange for the Initial Notes and Warrants to purchase an aggregate of 20,588,235 shares of our common stock in exchange for the Initial Warrants.Except as described on page 127 of this prospectus, the Notes and the Warrants are identical in all material respects to the Initial Notes and the Initial Warrants, respectively.See “Description of Note and Warrant Financing.” Nine Months Ended September 30, 2010 Compared to Nine Months Ended September 30, 2009 For the periods through June 29, 2010, our consolidated financial statements include the financial statements of the Plant Owners. On June 29, 2010, the Plant Owners emerged from bankruptcy, and the ownership of the Plant Owners was transferred to New PE Holdco. Accordingly, for the three months ended September 30, 2010, we did not consolidate the Plant Owners’ financial statements as we had no ownership interest in the Plant Owners during the period. Also, under the Plan, we removed the Plant Owners’ assets of $175.0 million and liabilities of $294.4 million from our balance sheet, resulting in a net gain of $119.4 million for the three months ended June30, 2010. On October 6, 2010, we purchased 20% ownership interest in New PE Holdco, which gives us the largest equity position. Based on our ownership interest, as well as our asset management and marketing agreements with New PE Holdco, we believe we will consolidate New PE Holdco’s financial results with our financial results beginning in the fourth quarter of 2010. Effective January 1, 2010, we adopted the new guidance to Financial Accounting Standards Board, or FASB, Accounting Standards Codification, or ASC, 810, Consolidations, which resulted in our conclusion that, under the FASB’s guidance, we are no longer the primary beneficiary and, effective January 1, 2010, we prospectively adopted the guidance resulting in a deconsolidation of the financial results of Front Range. Upon deconsolidation, on January 1, 2010, we removed $62.6 million of assets and $18.6 million of liabilities from our consolidated balance sheet and recorded a cumulative debit adjustment to retained earnings of $1.8 million. The periods presented in this prospectus prior to the effective date of the deconsolidation continue to include related balances associated with our prior ownership interest in Front Range. Effective January 1, 2010, we began accounting for our investment in Front Range under the equity method, with equity earnings recorded in other income (expense) in the consolidated statements of operations. On October 6, 2010, we sold our ownership interest in Front Range, resulting in a loss on the sale in the amount of $12.1 million for the three months ended September 30, 2010, as we reduced the carrying value of our investment in Front Range to its fair value equal to the $18.5 million sale price. 41 Results of Operations Specific performance metrics that we believe are important indicators of our results of operations include the following: Nine Months Ended September 30, Variance Production gallons sold (in millions) (33.1% ) Third party gallons sold (in millions) 167.4% Total gallons sold (in millions) 60.9% Average sales price per gallon $ $ 6.5% Corn cost per bushel – CBOT equivalent (1) $ $ (7.4% ) Co-product revenues as % of delivered cost of corn 21.9% 24.4% (10.2% ) Average CBOT price per gallon $ $ 5.6% Average CBOT corn price per bushel $ $ (3.5% ) (1) We exclude transportation—or “basis”—costs in our corn costs to calculate a Chicago Board of Trade, or CBOT, equivalent price to compare our corn costs to average CBOT corn prices. Net Sales, Cost of Goods Sold and Gross Loss The following table presents our net sales, cost of goods sold and gross loss in dollars and gross loss as a percentage of net sales (in thousands, except percentages): Nine Months Ended September 30, Variance in Dollars Percent Net sales $ $ $ ) (15.1% ) Cost of goods sold ) (22.3% ) Gross loss $ ) $ ) $ 92.3% Percentage of net sales (0.9%
